                   1

                   2

                   3

                   4

                   5

                   6

                   7

                   8
                                            UNITED STATES DISTRICT COURT
                   9
                           CENTRAL DISTRICT OF CALIFORNIA – SOUTHERN DIVISION
                  10
                       JOHNSON CONTROLS, INC., a            Case No. 8:18-cv-00636-AG-KESx
                  11   Wisconsin corporation,
                                                            STIPULATED PERMANENT
                  12               Plaintiff,               INJUNCTION AND ORDER
                  13        v.                              Complaint Filed:    April 17, 2018
                       THERMA, LLC, a Delaware limited      Trial Date:         July 21, 2019
                  14                                        District Judge:     Andrew J. Guilford
                       liability corporation; CHARLES       Magistrate Judge:   Karen E. Scott
                  15   ACKER, an individual; DON BACH,
                       an individual; JESSICA DELGADO, an
                  16   individual; SHANNON GUERRERO,
                       an individual; MATTHEW LANCEY,
                  17   an individual; REGINA ROMERO, an
                       individual; ROBERT MITCH SAGER,
                  18   an individual; and DOES 1 through
                       100, inclusive,
                  19
                                   Defendants.
                  20
                       SHANNON GUERRERO, an
                  21   individual; and REGINA ROMERO,
                       an individual,
                  22
                                   Counter-Claimant,
                  23
                            v.
                  24
                     JOHNSON CONTROLS, INC.,
                  25 a Wisconsin corporation; and
                     ROES 1-100,
                  26
                                   Counter-Defendant.
34068827_2.docx   27

                  28
                                                                           Case No. 8:18-cv-00636-AG-KESx
                                 STIPULATED PERMANENT INJUNCTION AND JUDGMENT
                                                  AND ORDER
                   1         Plaintiff Johnson Controls, Inc. (“Plaintiff” or “JCI”) and Defendant Therma,
                   2   LLC (“Therma”) and Don Bach, Charles Acker, Shannon Guerrero, Mitch Sager,
                   3   Matt Lancey, Jessica Delgado, and Regina Romero (“Individual Defendants”)
                   4   (collectively with Therma, the “Defendants”) (hereinafter the Defendants and
                   5   Plaintiff are collectively referred to as the “Parties”) hereby stipulate as follows:
                   6         WHEREAS, Plaintiff initiated litigation against Defendants in the United
                   7   States District Court, Central District of California, as Case No. 8:18-cv-00636-AG-
                   8   KESx (the “Action”);
                   9         WHEREAS, on March 8, 2019, the Parties entered into a Stipulated
                  10   Permanent Injunction, for a term of eighteen months, and, shortly thereafter, a
                  11   corresponding long-form Settlement Agreement wherein the Parties agreed that the
                  12   Court would retain jurisdiction to make any orders that would be necessary to
                  13   enforce the Stipulated Injunction and Settlement Agreement.
                  14         IT IS HEREBY STIPULATED AND AGREED AS FOLLOWS:
                  15         1.     For the period of eighteen months following the date of entry of this
                  16 Stipulated Injunction:

                  17                (a)    The Individual Defendant shall not disclose to others, copy or use,
                  18 except as authorized by Johnson Controls, Inc., any confidential or Proprietary

                  19 Information of Johnson Controls, Inc. or its subsidiaries and affiliates comprising any

                  20 data or information, however embodied, acquired or created, concerning any aspect of

                  21 the business of Johnson Controls, Inc. that they acquired or originated during their

                  22 employment. “Proprietary Information/Confidential Information” means information

                  23 related to the Company’s business that is reasonable protected by Johnson Controls,

                  24 Inc. and not generally known in the trade or industry and that Johnson Controls, Inc.

                  25 considers to be confidential and/or proprietary as contained in the Johnson Controls,

                  26 Inc. documents and information at issue in this lawsuit and returned to Johnson

                  27 Controls, Inc.
34068827_2.docx
                  28 //

                                                      1          Case No. 8:18-cv-00636-AG-KESx
                          STIPULATED INJUNCTION AND JUDGMENT, AND [PROPOSED] ORDER
                   1                (b)    The Individual Defendants shall surrender to Johnson Controls,
                   2   Inc. any and all documents each has in their possession incorporating any such
                   3   confidential or Proprietary Information, including all copies thereof whether in human
                   4   or machine readable form, and all electronic copies.
                   5         2.     The term of this Injunction shall be for eighteen months from the date of
                   6   entry of this Stipulated Injunction.
                   7         3.     In the event that during the term of this Stipulated Injunction Johnson
                   8 Controls, Inc. becomes aware of Johnson Controls, Inc. business being awarded away

                   9 from Johnson Controls, Inc. in favor of the Defendants, or that the Defendants engage

                  10 in any activity covered by this Stipulated Injunction that could result in Johnson

                  11 Controls, Inc. business being awarded away from Johnson Controls, Inc. in favor of

                  12 the Defendants, Johnson Controls, Inc. has the option to contact the Defendants in

                  13 writing, by email, within five business days of any Johnson Controls, Inc. manager

                  14 becoming aware of the business being awarded away from Johnson Controls, Inc. in

                  15 favor of the Defendants, or the impermissible activity covered by this Stipulated

                  16 Injunction. Johnson Controls, Inc. shall be entitled to a “yes/no” answer as to whether

                  17 Defendants was awarded the former Johnson Controls, Inc. business, and the date such

                  18 business was awarded. If the answer is “yes,” Johnson Controls, Inc. shall be entitled

                  19 to a description as to how the contract was obtained. Defendants shall provide

                  20 reasonable assurances within five days of the request therefore. The inquiries on the

                  21 part of Johnson Controls, Inc. identified in this paragraph shall be made to: Chris

                  22 Parrette – Risk Manager of Therma by emailing cparrette@therma.com (or any other

                  23 designee of the Defendants).

                  24         4.     Defendants are permanently restrained and enjoined from, directly or
                  25 indirectly, alone or in concert with others from:

                  26                (a)    using any of the documents or information described above to
                  27 compete against Johnson Controls, Inc.;
34068827_2.docx
                  28 //

                                                      2          Case No. 8:18-cv-00636-AG-KESx
                          STIPULATED INJUNCTION AND JUDGMENT, AND [PROPOSED] ORDER
                   1                  (b)     providing any services to any customer by relying upon any
                   2   Johnson Controls, Inc. information contained in the documents described above;
                   3                  (c)     soliciting or contacting any customer of Johnson Controls, Inc. by
                   4   relying upon the information contained in the documents described above;
                   5                  (d)     from possessing, using or disclosing any of Johnson Controls,
                   6   Inc.’s information contained in the documents described above;
                   7           5.     Additionally, the Defendants must comply with the following terms:
                   8                  (a)     The Individual Defendants must provide written acknowledgment
                   9   confirming that they have returned all of Johnson Controls, Inc.’s property and
                  10   confidential information;
                  11                  (b)     The Individual Defendants must account for and return any all of
                  12   JCI’s information;
                  13                  (c)     The Defendants shall allow for the inspection of their personal and
                  14   work      email,     computers,   personal    devices,   cellular   telephones,   “smart”
                  15   telephones/devices, hard drives, floppy disks, USB devices, magnetic tapes, CD
                  16   Roms, DVD’s, and any other device that is capable of storing, transferring, moving,
                  17   sending, receiving, or otherwise transporting data, to which they had access or
                  18   permission to use which may have had Johnson Controls, Inc. information, for a
                  19   forensic expert to ensure that Johnson Controls, Inc.’s information has been harvested
                  20   and returned to Johnson Controls, Inc., or shall provide affirmations, under penalty of
                  21   perjury, describing the steps taken, by serial number of the device, and the size and
                  22   names of the files deleted;
                  23           6.     Each of the Parties acknowledges that they have had adequate
                  24   opportunity, or have received the advice of counsel regarding their rights and
                  25   obligations under this Stipulated Injunction, and that they enter into it knowingly and
                  26   voluntarily;
                  27   //
34068827_2.docx
                  28   //
                                                        3          Case No. 8:18-cv-00636-AG-KESx
                            STIPULATED INJUNCTION AND JUDGMENT, AND [PROPOSED] ORDER
                   1         7.     In the event the Defendants, or anyone acting in concert with them,
                   2   violates the terms of this Stipulation and Order, Plaintiff shall be entitled to immediate
                   3   injunctive relief and recovery of liquidated damages in the amount of $5,000 per
                   4   violation, for any and all damages resulting from the violation(s), as well as all other
                   5   damages all other damages allowable by law an in equity, including liquidated
                   6   damages;
                   7         8.     The Parties stipulate that the district court will retain jurisdiction to
                   8   enforce the Settlement Agreement and Stipulated Injunction.
                   9

                  10   SO ORDERED: 4/9/19
                  11                                           __________________________________
                  12                                           The Honorable Andrew J. Guilford
                  13   AGREED:
                  14

                  15   DATED: April 8, 2019                    OGLETREE, DEAKINS, NASH, SMOAK &
                                                               STEWART, P.C.
                  16

                  17

                  18                                           By: /s/ David Garcia
                                                                   David A. Garcia
                  19                                               Graham M. Hoerauf
                  20                                                Attorneys for Plaintiff and Counter-
                                                                    Defendant Johnson Controls, Inc.
                  21

                  22
                       DATED: April 8, 2019                    SNELL & WILMER L.L.P.
                  23

                  24

                  25                                           By: /s/ Deborah A. Gubernick
                                                                   Deborah A. Gubernick
                  26
                                                                    Attorneys for the Defendants.
                  27
34068827_2.docx
                  28

                                                     4          Case No. 8:18-cv-00636-AG-KESx
                         STIPULATED INJUNCTION AND JUDGMENT, AND [PROPOSED] ORDER
                   1                            SIGNATURE CERTIFICATION
                   2         Pursuant to L.R. 5-4.3.4(a), I hereby attest that all signatories listed, and on
                   3   whose behalf this filing is submitted, concur in the contents of this filing and have
                   4   authorized the filing of this document.
                   5   DATED: April 8, 2019                      OGLETREE, DEAKINS, NASH, SMOAK &
                                                                 STEWART, P.C.
                   6

                   7

                   8                                             By: /s/ David Garcia
                                                                     David A. Garcia
                   9                                                 Graham M. Hoerauf
                  10                                                Attorneys for Plaintiff and Counter-
                                                                    Defendant Johnson Controls, Inc.
                  11

                  12

                  13

                  14

                  15

                  16

                  17

                  18

                  19

                  20

                  21

                  22

                  23

                  24

                  25

                  26

                  27
34068827_2.docx
                  28

                                                     5          Case No. 8:18-cv-00636-AG-KESx
                         STIPULATED INJUNCTION AND JUDGMENT, AND [PROPOSED] ORDER
